DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-24 and 29-32 are pending and examined below. This action is in response to the claims filed 6/30/21.

Response to Amendment
Applicant’s arguments, see Applicant Remarks Rejections under 35 U.S.C. § 103 filed on 6/30/21, regarding Rejections under 35 U.S.C. § 103 are persuasive in view of amendments filed 6/30/21. Rejections under 35 U.S.C. § 103 are withdrawn.

However, upon further consideration, a new ground(s) of rejection is made in view of Nathan, Are there any helicopters with ejection seats, 8/29/17, StackExchange, herein “StackExchange” below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6, 8-9, 18-24, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois et al. (US 2020/0070999) in view of Sweeny et al. (US 2017/0158338) .

Regarding claims 1, 18, 24, and 31, Dubois discloses a drone system a system for unmanned aerial vehicle (UAV) parachute landing, the system comprising (¶52 – drone corresponding to the recited UAV): 
a detector configured to detect at least one of a flight speed (¶73 – detecting take off drone speed), 
a wind speed, a wind direction (¶76 – anemometers), 
a position (¶61 – GPS sensor), 
a height (¶73 - altitude), and 
a voltage of a UAV (¶67 - power of the drone); 
a memory storing instructions; a processor configured to execute the instructions to cause the system to (¶61-62 - the embedded electronics inherently includes memory and processor in order to provide hydroelectric control and other electrical controls to execute automatic control ¶85): 
obtain an operation mode of the UAV as per Ground Control System (¶70-74 – landing modes, surveillance missions, and landing, emergency landing, parachute, aggression, manual piloting corresponding to the recited different operation modes where docking station and a control device corresponding to the recited GCS);
determine whether to open a parachute of the UAV in accordance with a criterion (¶52 - parachute being automatically deployed corresponding to the recited open a parachute and presence of certain malfunctions corresponding to the recited accordance with a criterion); 
responsive to the determination to open the parachute of the UAV, stop a motor of the UAV that spins a propeller of the UAV (¶52 - a parachute and a landing procedure provides corresponding to the recited determination to open the parachute and the motors being stopped corresponding to the recited stop a motor); and 
Dubois does not explicitly disclose the succession of opening the parachute after the motors are disabled however Sweeny discloses a UAV parachute control system including open the parachute of the UAV after stopping the motor of the UAV for a first period (¶88 - disable the motors can be sent first and then the parachute 125 can be deployed where the time between corresponds to the recited first period). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone system of Dubois with the parachute delay of Sweeny in order to take steps to mitigate further damage (Sweeny - ¶2).
Dubois in view of Sweeney does not explicitly disclose the use of deploying a parachute after waiting a specific predetermined period however StackExchange discloses a system for helicopter ejection seats including waiting for a specific predetermined period of time after stopping the motor (pg 2 – waiting a few fractions of a second after blade jettisoning corresponding to the recited specific predetermined period of time given jettisoning of the blades performing effectively the same aspect as stopping the motor.  The combination of the disabling motor/parachute ejection system of Dubois in view of Sweeney with the 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the disabling motor/parachute ejection system of Dubois in view of Sweeney with the predetermined waiting timing after blade jettisoning before a vertical ejection of StackExchange in order to solve the issue of clearing the rotating blades in a vertical ejection (StackExchange – pg 1).

Regarding claims 2 and 19, Dubois further discloses the criterion is one of following criterions (¶52 and ¶71 – in the presence of certain malfunctions and operator control corresponds to the recited criteria, the phrase “one of the following” teaches only one criteria needs to be present and therefor only one needs to be cited.  The primary source explicitly discloses two of the criteria as noted below): 
the UAV arrives at a predetermined landing position and a predetermined landing height (¶52 and ¶74 - constant altitude to right above the platform where parachute and landing procedure combines both the landing guidance with the use of the parachute. It would have been obvious to combine the regular landing procedures with the parachute landing of Dubois in order to considerably decrease the uncertainty with landing in the center of the platform ¶74); 
the voltage of a UAV is equal to or lower than a predetermined voltage; 
the UAV does not receive a signal of a Globe Positioning System (GPS) for a second period; or 
the UAV flies around an area for a third period. 
Even though Dubois discloses a combination to meet the above claimed elements, it would also be obvious to combine the normal landing procedures of Dubois with the parachute landing of Sweeny in order to minimize the descent velocity and rotor blade exposure during such unexpected events (Sweeny - ¶3) 

Regarding claims 3, 20, and 21, Dubois further discloses the processor is configured to execute the instructions to cause the system to the criterion that the UAV arrives at the predetermined landing position and predetermined landing height is met by (¶52 and ¶74 - constant altitude to right above the platform where parachute and landing procedure combines both the landing guidance with the use of the parachute): 
determining whether the UAV passes the predetermined landing position at a predetermined landing height (¶74-76 - constant altitude to right above the platform corresponding to the recited predetermined landing position and height, and the possibility place the drone (1) at the position corresponding to the recited movement past the position); 
responsive to a determination that the UAV passes the predetermined landing position at the predetermined landing height, opening the parachute of the UAV (¶76 – impossibility of placing the drone (1) at the position that will enable it to fall directly onto the platform corresponds to the recited determination that the UAV passes the predetermined position, leading to the parachute being directly open); and 
responsive to a determination that the UAV does not pass the predetermined landing position at the predetermined landing height, controlling the UAV to fly around the predetermined landing position to re-enter the predetermined landing position at the predetermined landing height (¶76 – the possibility of placing the drone (1) at the position that will enable it to fall directly onto the platform and the drone firstly moves at maximum speed to that position corresponding to the recited reentered predetermined position before the parachute is opened). 

Regarding claims 5 and 22, Dubois further discloses responsive to the determination to open the parachute of the UAV, the processor is configured to execute the instructions to cause the system to stop the motor of the UAV that spins the propeller of the UAV by (¶52 – parachute and landing procedure corresponding to the recited determination to open the parachute and the motors being stopped corresponding to the recited stop the motor): 
determining to stop the motor of the UAV at the position in accordance with a wind direction and a wind speed (¶74 – anemometers located on the drone corresponding to the recited positioning in accordance with wind speed and direction); and 
stopping the motor of the UAV (¶74 - stoppage of the motors of the drone). 

Regarding claims 6 and 23, Dubois further discloses the processor is configured to execute the instructions to cause the system to (¶74): 
stopping the motor of the UAV that spins the propeller of the UAV (¶74 - the stoppage of the motors of the drone (1)). 
brake the propeller of the UAV after stopping the motors (¶36 – actively brake the lift mechanism).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone system of Dubois with the active braking system of Sweeny in order to take steps to mitigate further damage (Sweeny - ¶2).

Regarding claim 8, Dubois further discloses responsive to the determination to open the parachute of the UAV, the processor is configured to execute the instructions to cause the system to (¶52 - a parachute and a landing procedure provides corresponding to the recited determination to open the parachute): 
reduce a height of the UAV to a predetermined height before stopping the motor of the UAV at the predetermined height (¶74 - then goes down at 3 m/s to a height of 3 m above the docking station (3) before the stoppage of the motors of the drone). 

Regarding claim 9, Dubois does not discloses the correlation or weight of UAV and size of parachute however Sweeny further discloses a size of the parachute of the UAV is associated with a weight of the UAV (¶159 - the parachute 125 is chosen such that the parachute 125 supports a specified minimum weight). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone system of Dubois with the parachute sizing of Sweeny in order to take steps to mitigate further damage (Sweeny - ¶2).

Regarding claims 29, 30, and 32, Dubois in view of Sweeney does not explicitly disclose the use of deploying a parachute after waiting a specific predetermined period however StackExchange further discloses the specific predetermined period is 0.5 or 1 second (pg 2 - a few fractions of a second later include the specific predetermined time period of 0.5 seconds).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the disabling motor/parachute ejection system of Dubois in view of Sweeney with the predetermined waiting timing after blade jettisoning before a vertical ejection of StackExchange in order to solve the issue of clearing the rotating blades in a vertical ejection (StackExchange – pg 1).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois et al. (US 2020/0070999) in view of Sweeny et al. (US 2017/0158338) and Nathan, Are there any helicopters with ejection seats, 8/29/17, StackExchange, herein “StackExchange”, as applied to claims 1 and 3 above, further in view of Rimoux et al. (US 2018/0039271).

Regarding claim 4, Dubois further discloses the UAV flies around the predetermined landing position, and the predetermined landing position falls on the circumference of the circle, or falls at the center of the circle (¶76 - the position that will enable it to fall directly onto the platform corresponding to the recited flying around the predetermined landing position and bring the drone (1) back to the center of the platform (32) corresponding to the recited falling at the center of the circle). 

It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone system of Dubois in view of Sweeney and StackExchange with the autonomous drone controls of Rimoux in order to procedurally return the drone when control signal is lost (Rimoux - ¶126).

Regarding claim 7, Dubois further discloses the processor is configured to execute the instructions to cause the system to stop the motor of the UAV when the UAV flies against the wind (¶5-6 and ¶74-76 – emergency landing procedure includes violent winds and includes stopping the motor). 
Dubois does not explicitly disclose controlling the UAV in responds to the flying into the wind. However Rimoux further discloses controlling the UAV motors in response to a head wind (corresponding to the recited flying against the wind) (¶103).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone system of Dubois in view of Sweeney and StackExchange with the drone controls of Rimoux in order to compensate for the wind by analysis of the ground speed (Rimoux - ¶103).

s 10-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois et al. (US 2020/0070999) in view of Sweeny et al. (US 2017/0158338) and Nathan, Are there any helicopters with ejection seats, 8/29/17, StackExchange, herein “StackExchange”, as applied to claim 1 above, further in view of Millin et al. (US 2018/0218533).

Regarding claims 10 and 25, Dubois further discloses a ground control system (GCS) for unmanned aerial vehicle (UAV) parachute landing, the GCS comprising: a memory storing instructions; a processor configured to execute the instructions to cause the GCS to receive at least one of (¶71 - docking station and a control device corresponding to the recited GCS and ¶61-62 disclose the embedded electronics inherently includes memory and processor in order to provide hydroelectric control and other electrical controls to execute automatic control ¶85 the claimed element at least one of implies that only one of the following needs to be included): 
a home and landing point (¶61 – docking station (3)), 
a height for landing (¶74 - 3 m above the docking station (3)), 
a radius for the landing point (¶76 - position that will enable it to fall directly onto the platform (32)), 
a signal to open the parachute; or any combination thereof (¶76 - the parachute is opened). 
While Dubois discloses automatic flight control (¶85), it does not explicitly disclose mapping or displaying the specific points.
receiving/transmitting to a UAV and displaying on a map (¶61 and Fig. 5 - projected map is displayed to the user and Fig. 5 discloses planned flight path including various points).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone system of Dubois in view of Sweeney and StackExchange with the mapping system of Millin in order to provide improved aerial mapping with aerial vehicles (Millin - ¶2).

Regarding claims 11 and 26, Dubois further discloses obtain an operation mode of the UAV as per Ground Control System (¶70-74 – landing modes, surveillance missions, and landing, emergency landing, parachute, aggression, manual piloting corresponding to the recited different operation modes where docking station and a control device corresponding to the recited GCS).

Regarding claims 12 and 27, Dubois further disclose the operation mode of the UAV is one of the following modes: a mission mode, an auto-photo mode, a pilot-control mode, a landing mode, and a launch mode (¶70-71 – surveillance mission corresponding to the recited mission and auto-photo mode given that application ¶4 teaches “execute a mission, such as taking aerial images”, take-off corresponds to the recited launch mode, landing corresponding to the recited landing mode, and manual piloting corresponding to the recited pilot control mode). 

 when the operation mode of the UAV is the mission mode, the UAV flies to the home point after the UAV completes a route in the mission mode (¶3 – docking after its mission in the air corresponding to the recited after the UAV completes a route where mission corresponds to the recited mission mode). 

Regarding claim 15, Dubois further discloses an auto-photo mode, the UAV enters a landing mode after the UAV completion (¶71 – surveillance mode corresponding to the recited auto-photo mode, and dock the drone before and after its mission in the air corresponding to the recited landing mode after completion).
Dubois does not explicitly disclose the frequency/timing during surveillance missions however Millin further discloses a plurality of photographs over a predetermined area (¶38 – photo subset corresponding to the recited plurality of photographs and imaged region corresponding to the recited predetermined area). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone system of Dubois in view of Sweeney and StackExchange with the mapping system of Millin in order to provide improved aerial mapping with aerial vehicles (Millin - ¶2).

Regarding claim 17, Dubois does not disclose the plurality of photographs however Millin further discloses a number of the plurality of photographs is associated with at least one of (¶38 – photo subset corresponding to the recited plurality of photographs): 
a height of the UAV when the UAV takes the plurality of photographs (¶30 - absolute altitude above specific terrain features corresponding to the recited height of UAV), 
a focal length of a camera on the UAV (¶44 - camera intrinsic parameters (e.g., focal length), 
a required overlapping region between two of the plurality of the photographs (¶12 - flight path dependent upon intended overlap), and 
a flight speed of the UAV (¶35 - aircraft velocity vector at the time of image capture). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone system of Dubois in view of Sweeney and StackExchange with the mapping system of Millin in order to provide improved aerial mapping with aerial vehicles (Millin - ¶2).

Regarding claim 28, Dubois further discloses the GCS (¶71 - docking station and a control device corresponding to the recited GCS) but does not disclose the specific mission planning function.
However Millin further discloses receive one or more points in a mission mode (¶17 – nodes corresponding to the recited points), 
display the one or more points on the map (Fig. 5 discloses the path connecting the nodes corresponding to the recited points as well as the map generated from them), 
schedule a flight route in accordance with the one or more points (¶17-18 - flight path is preferably generated [using] positions of the UAV along the flight path), and 
transmit the one or more points and the flight route to the UAV (¶20 - executing a corresponding sub portion of the mission with transmission of the UAV along the flight path), or 
receive a starting point and a ending point in an auto-photo mode (¶20 - includes an starting phase, an intermediate phase, and a terminating phase), 
display the starting point and the ending point on the map (Fig. 5 discloses the path connecting the starting and terminating phases corresponding to the recited points as well as the map generated from them), 
schedule a plurality of routes over an area in accordance with the starting point and the ending point (¶17 - identifying one or more flight paths for the UAV that adequately cover the region of interest), and 
transmit the plurality of routes and the starting point and the ending point to the UAV (¶20 - executing a corresponding subportion of the mission with transmission of the UAV along the flight path (e.g., wherein the subportion includes a starting phase, an intermediate phase, and a terminating phase)).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone system of Dubois in view of Sweeney and StackExchange with the mapping system of Millin in order to provide improved aerial mapping with aerial vehicles (Millin - ¶2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dubois et al. (US 2020/0070999) in view of Sweeny et al. (US 2017/0158338), Nathan, Are there any helicopters with ejection seats, 8/29/17, StackExchange, herein “StackExchange”, and Millin et al. (US .

Regarding claim 14, Dubois further discloses when the UAV ceases receive a signal of in a mission mode, the UAV flies to the home point (¶21 – loss of sensors corresponding to the recited ceased reception of signal and landing corresponding to the recited fly to home point). 
Dubois does not explicitly disclose the loss of connection to GCS however Rimoux further discloses when the link between the drone and the remote-control device is lost, whatever the reason, a procedure of automatic return to the take-off point is automatically initiated (¶126) where predetermined time corresponds to the recited fourth time period.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone system of Dubois in view of Sweeney, StackExchange, and Millin with the automatic controls of Rimoux in order to not to lose the drone if the battery of the remote-control device is discharged (Rimoux - ¶126).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dubois et al. (US 2020/0070999) in view of Sweeny et al. (US 2017/0158338), Nathan, Are there any helicopters with ejection seats, 8/29/17, StackExchange, herein “StackExchange”, and Millin et al. (US 2018/0218533), as applied to claim 15 above, further in view of Zhou et al. (US 2017/0251193).

Regarding claim 16, Dubois does not disclose the overlap of images however Zhou discloses a drone imaging system including one of the plurality of photographs is 20% overlap with another of the plurality of photographs (¶179-180 - maintaining an overlap between the images above a threshold value, for example, of at least 10 percent, 20 percent includes the recited 20% overlap.). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone system of Dubois in view of Sweeney, StackExchange, and Millin with the imaging overlap adjustment system of Zhou in order to maintain field of vision while reducing amount of storage space required (Zhou - ¶4).


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Manfredi et al. (US 5,009,374) discloses a helicopter parachuting method including separating the entire rotor hub from the fuselage and after a time delay, deployment of a parachute (Fig. 8 and Col. 4, lines 33-46).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665